Title: From George Washington to Thomas Sim Lee, 25 July 1794
From: Washington, George
To: Lee, Thomas Sim


               (Private)
               Dear Sir,Philadelphia July 25th 1794.
               This letter will accompany an official one from the Secretary of State—written to you by my desire—It is unnecessary therefore for me to repeat what is contained in his letter; but I shall express with frankness, a wish that it may comport with your
                  
                  convenience to accept the proffered appointment—provided your health, inclination & habits, would enable you to discharge the duties of the office with activity.
               Experience has evinced the propriety—indeed the indispensible necessity—that the Commissioners of the Federal District should reside within the City, or so near to it, as by a daily attendance to see that every thing moves with regularity, œconomy & dispatch. The year 1800 is approaching by hasty strides; equally so ought the public buildings to advance towards completion. The prospect before them, it must be confessed, is flattering; the crisis, nevertheless, is as delicate as it is important. The places of those gentlemen who are retiring from office must be filled with others, of respectibility & decision.
               For these, and other reasons, the enumeration of which would be more fit for oral than written details, I have contemplated you & Mr Potts of Frederick Town (to whom the Secretary of State now writes) as the successors of Mr Johnson & Doctr Stuart; & to hear that the offer is accepted, would give me pleasure. If this be the case, I shall have many opportunities of filling up the out lines of the communication; if it should not, I have said more than is necessary, already.
               Candour however, requires I shd add, that the inducement to giving Salaries to the Commissioners, is, that they should live in the City or borders of it; & by doing so, and an arrangement among themselves, the necessity, and of course the expence of employing a general Superintendant of the business, may be avoided.
               It has been suggested, and I believe with propriety, that one of the Commissioners ought to be well read in law.  This, among other inducements, has brought Mr Potts more immediately into my view. The non-residence of the Commissioners in the City, has, I am persuaded, been attended with many disadvantages; and has been the source of those unpleasant disputes between them and the proprietors; the Superintendants; the workmen; &ca &ca—Their periodical meetings, & intermediate calls, although extremely fatieguing, & oftentimes very inconvenient, have not answered all the purposes of their appointment. A primary one being, that of seeing their own regulations, and orders, executed in the time, manner & spirit, they were conceived. another, hardly second to the first, is, that by being always on the Spot, they are at hand to embrace offers, & to avail themselves
                  
                  of opportunities which frequently present, but will not wait, not only to purchase materials and to engage artizans, but to interest foreigners & Strangers who may view the City, in the purchase of lots; but who, otherwise, know not where to apply; & are unwilling to remain until one of the stated meetings shall revolve; and equally so to call a Special one. With very great esteem and regard I am—Dear Sir Your Most Obedt Sert
               
                  Go: Washington
               
            